Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
page 1, related applications statement, line 2, the number -- 10/793,962 -- should be inserted after “No.”.

Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1
	line 1, a -- : -- (colon) should be inserted after the word “comprising”.

	line 5, a -- : -- (colon) should be inserted after the words “formula (I)”.

	line 12, a -- : -- (colon) should be inserted after the words “formula (II)”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2
	lines 1-3, recite “wherein each R is selected from hydrogen and methyl with a ratio of hydrogen/methyl of 10/1 to 100/1”.
	It is unclear from the claim language how each R is selected from hydrogen and methyl if there is a ratio of hydrogen/methyl of 10/1 to 100/1. If each R is selected as all hydrogen or selected as all methyl, no ratio of hydrogen/methyl would exist.

Claim 12
	lines 1-3, recite “wherein each R is selected from hydrogen and methyl with a ratio of hydrogen/methyl of 10/1 to 100/1”.
	It is unclear from the claim language how each R is selected from hydrogen and methyl if there is a ratio of hydrogen/methyl of 10/1 to 100/1. If each R is selected as all hydrogen or 

selected as all methyl, no ratio of hydrogen/methyl would exist.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claims 1, 3-11 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brese et al. (US Patent Application Publication No. 2009/0075102 A1) in view of Masuda et al. (US Patent Application Publication No. 2016/0113006 A1) and Saito et al. (“Effects of Electron-Withdrawing Substituents on DPPH Radical Scavenging Reactions of Protocatechuic Acid and Its Analogues in Alcoholic Solvents,” Tetrahedron (2005 Aug 22), Vol. 61, No. 34, pp. 8101-8108).
	Regarding claim 1, Brese teaches an aqueous indium or indium alloy plating bath comprising:
• a source of indium ions (= the aqueous compositions include one or more sources of indium ions which are soluble in an aqueous environment) [page 2, [0016]], 
• an acid (= buffers or conducting salts included in the indium compositions may be one or more acids) [pages 2-3, [0029]], 
• a source of halide ions (= hydrochloric acid, hydrobromic acid, fluoroboric acid) [pages 2-3, [0029]], and

• a surfactant according to formula (1):
				
    PNG
    media_image1.png
    80
    210
    media_image1.png
    Greyscale

wherein A is selected from branched or unbranched C10-C15-alkyl; 
B is selected from the group consisting of hydrogen and alkyl; 
m is an integer ranging from 5 to 25; 
each R is independently from each other selected from hydrogen and methyl (= polyalkoxylated ethers include, but are not limited to polyoxyethylene alkyl ethers, such as polyoxyethylene dodecyl ether and polyoxyethylene alkyl (C12 to C16) ethers) [page 2, [0025]]; and 
wherein, when the aqueous indium or indium alloy plating bath is an indium alloy plating bath, an alloying reducible metal is selected from the group consisting of aluminum, bismuth, copper, gallium, gold, lead, nickel, silver, tin, tungsten and zinc (= one or more alloying metals include, but are not limited to, aluminum, bismuth, copper, gold, nickel, silver, tin, tungsten and zinc) [page 4, [0048]].
The bath of Brese differs from the instant invention because Brese does not disclose the following:
	a.	A dihydroxybenzene derivative according to formula (II):




					
    PNG
    media_image2.png
    110
    126
    media_image2.png
    Greyscale

wherein each X is independently selected from fluorine, chlorine, bromine, iodine, alkoxy, and nitro;
n is an integer ranging from 1 to 4.
Brese teaches one or more alloying metals include, but are not limited to, aluminum, bismuth, copper, gold, nickel, silver, tin, tungsten and zinc (page 4, [0048]).
Masuda teaches that: 
	Antioxidants are used to prevent the oxidation of Sn2+ in the bath. Examples of usable antioxidants include hypophosphorous acid and salts thereof, ascorbic acid and salts thereof, hydroquinone, 
catechol, resorcin, phloroglucinol, cresolsulfonic acid and salts thereof, phenolsulfonic acid and salts thereof, catecholsulfonic acid and salts thereof, hydroquinone sulfonic acid and salts thereof, hydrazine and the like. Such antioxidants can be used singly or as a mixture of two or more kinds (page 5, [0077]).

Saito teaches that polyphenols such as hydroxybenzoic and hydroxycinnamic acids derivatives are known to exhibit potent antioxidant activities (page 8101, “Introduction”).
Saito teaches catechol 11 and related compounds 9 (EWG: Cl) and 13 (EDG: OMe) [page 8102, “2. Results and discussion”; and Fig. 1].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the dihydroxybenzene derivative described by Masuda with a dihydroxybenzene derivative according to formula (II):


					
    PNG
    media_image2.png
    110
    126
    media_image2.png
    Greyscale

wherein each X is independently selected from fluorine, chlorine, bromine, iodine, alkoxy, and nitro; n is an integer ranging from 1 to 4 because compounds 9 (EWG: Cl) and 13 (EDG: OMe) are equivalent to catechol 11 in possessing the function and/or property of being an antioxidant which prevents the oxidation of Sn2+ in the bath.
	Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141.03 and § 2164.03).
	The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
b.	Wherein concentration of the dihydroxybenzene derivative according to formula (II) ranges from 10 - 1000 mg/L.
	Masuda teaches that the concentration of antioxidant in the tin or tin alloy plating bath is not particularly limited but usually preferably about 0.01 to 20 g/l (page 6, [0078]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the concentration of the dihydroxybenzene derivative described by Masuda with wherein concentration of the dihydroxybenzene derivative according to formula (II) ranges from 10 - 1000 mg/L because one 

having ordinary skill in the art has the skill to experimentally determine, calculate and/or optimize the concentration of the dihydroxybenzene derivative by routine experimentation that would have achieved the prevention of the oxidation of Sn2+ in the bath (MPEP § 2141.03).
It has been held that changes in temperature, concentration or both, is not a patentable modification; however, such changes may impart patentability to a process if the ranges claimed produce new and unexpected results which are different in kind and not merely in degree from results of the prior art, such ranges are termed “critical” ranges and Applicant has the burden of proving such criticality; even though Applicant’s modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within capabilities of one skilled in the art; more particularly, where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation. In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [MPEP § 2144.05].
	Regarding claim 3, Brese teaches wherein R is hydrogen (= polyalkoxylated ethers include, but are not limited to polyoxyethylene alkyl ethers, such as polyoxyethylene dodecyl ether and polyoxyethylene alkyl (C12 to C16) ethers) [page 2, [0025]].
	Regarding claim 4, Brese teaches wherein the acid is selected from one or more of alkane sulfonic acid and sulfuric acid (= such acids include, but are not limited to, alkane sulfonic acids and sulfuric acid) [pages 2-3, [0029]].
	Regarding claim 5, Brese teaches wherein the surfactant has a value for hydrophilic-lipophilic balance (HLB value, determined according to method of Griffin) ranging from 13.0-

18.0 (= polyalkoxylated ethers include, but are not limited to polyoxyethylene alkyl ethers, such as polyoxyethylene dodecyl ether and polyoxyethylene alkyl (C12 to C16) ethers) [page 2, [0025]].
Regarding claim 6, Saito teaches wherein the dihydroxybenzene derivative is 4-chloro resorcinol, 5-methoxy resorcinol, chloro hydroquinone, 4-bromo resorcinol, 2-nitro resorcinol or 4-chloro catechol (= compounds 9 (EWG: Cl) and 13 (EDG: OMe)) [page 8102, “2. Results and discussion”; and Fig. 1].
	Regarding claim 7, Brese teaches the aqueous indium or indium alloy plating bath having a pH of -1 to 4 (= a pH of 0 to 5) [pages 2-3, [0029]].
	Regarding claim 8, Brese teaches the aqueous indium or indium alloy plating bath further comprising a source of alkali metal cations and/or a source of alkaline earth metal cations (= hydrochloric acid, hydrobromic acid, fluoroboric acid) [pages 2-3, [0029]].
	Regarding claim 9, Brese teaches wherein concentration of indium ions in the indium or indium alloy plating bath ranges from 2.5 g/L to 200 g/L (= typically the water-soluble indium salts are included in the compositions to provide indium (3+) ions in the compositions in amounts of 5 g/L to 70 g/L) [page 2, [0017]].
	Regarding claim 10, Brese teaches wherein concentration of the surfactant according to formula (1) ranges from 0.1 g/L to 20 g/L (= such dispersants are included in the aqueous compositions in amounts of 1 g/L to 80 g/L) [page 2, [0022]].
	Regarding claim 11, Brese teaches wherein the surfactant has a value for hydrophilic-lipophilic balance (HLB value, determined according to method of Griffin) ranging from 13.0-

18.0 (= polyalkoxylated ethers include, but are not limited to polyoxyethylene alkyl ethers, such as polyoxyethylene dodecyl ether and polyoxyethylene alkyl (C12 to C16) ethers) [page 2, [0025]]; Saito teaches wherein the dihydroxybenzene derivative is 4-chloro resorcinol, 5-methoxy resorcinol, chloro hydroquinone, 4-bromo resorcinol, 2-nitro resorcinol or 4-chloro catechol (= compounds 9 (EWG: Cl) and 13 (EDG: OMe)) [page 8102, “2. Results and discussion”; and Fig. 1]; Brese teaches wherein the aqueous indium or indium alloy plating bath has a pH of -1 to 4 (= a pH of 0 to 5) [pages 2-3, [0029]]; wherein the bath further comprises a source of alkali metal cations and/or a source of alkaline earth metal cations (= hydrochloric acid, hydrobromic acid, fluoroboric acid) [pages 2-3, [0029]]; wherein concentration of indium ions in the indium or indium alloy plating bath ranges from 2.5 g/L to 200 g/L (= typically the water-soluble indium salts are included in the compositions to provide indium (3+) ions in the compositions in amounts of 5 g/L to 70 g/L) [page 2, [0017]]; and wherein concentration of the surfactant according to formula (1) ranges from 0.1 g/L to 20 g/L (= such dispersants are included in the aqueous compositions in amounts of 1 g/L to 80 g/L) [page 2, [0022]].
	Regarding claim 13, Brese teaches wherein R is hydrogen (= polyalkoxylated ethers include, but are not limited to polyoxyethylene alkyl ethers, such as polyoxyethylene dodecyl ether and polyoxyethylene alkyl (C12 to C16) ethers) [page 2, [0025]].
	Regarding claim 14, , Brese teaches wherein the bath is an indium alloy bath (= one or more alloying metals include, but are not limited to, aluminum, bismuth, copper, gold, nickel, silver, tin, tungsten and zinc) [page 4, [0048]].
	Regarding claim 15, Brese teaches wherein the bath is an indium alloy bath (= one or 

more alloying metals include, but are not limited to, aluminum, bismuth, copper, gold, nickel, silver, tin, tungsten and zinc) [page 4, [0048]].
	Regarding claim 16, Brese teaches wherein when present, the alloying reducible metal is present in the bath in amounts sufficient to form an indium alloy having 1 wt.-% to 5 wt.-% of the alloying metal (= an indium alloy having 1 wt % to 5 wt % of an alloying metal) [page 4, [0048]].
	Regarding claim 17, Brese teaches wherein when present, the alloying reducible metal is present in the bath in amounts sufficient to form an indium alloy having 1 wt.-% to 5 wt.-% of the alloying metal (= an indium alloy having 1 wt % to 5 wt % of an alloying metal) [page 4, [0048]].

II.	Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brese et al. (US Patent Application Publication No. 2009/0075102 A1) in view of Masuda et al. (US Patent Application Publication No. 2016/0113006 A1) and Saito et al. (“Effects of Electron-Withdrawing Substituents on DPPH Radical Scavenging Reactions of Protocatechuic Acid and Its Analogues in Alcoholic Solvents,” Tetrahedron (2005 Aug 22), Vol. 61, No. 34, pp. 8101-8108) as applied to claims 1, 3-11 and 13-17 above, and further in view of “Safety Assessment of Alkyl PEG-PPG Ethers as Used in Cosmetics,” Cosmetic Ingredient Review (September 9-10, 2013), pp. 1-34 (“Review”).
	Brese, Masuda and Saito are as applied above and incorporated herein.
	Regarding claims 2 and 12, the bath of Brese differs from the instant invention because 

Brese does not disclose wherein each R is selected from hydrogen and methyl with a ratio of 
hydrogen/methyl of 10/1 to 100/1.
	Brese teaches that:
One or more dispersants may be added to the aqueous compositions to maintain a uniform dispersion of the ceramics during electrochemical deposition. Dispersants include, but are not limited to, silicone dispersants, such as modified silicones and reactive silicones, polyalkoxylated ethers, glycol ethers and cationic surface-active agents. Such dispersants are included in the aqueous compositions in amounts of 1 g/L to 80 g/L or such as from 5 g/L to 60 g/L or such as from 10 g/L to 40 g/L (page 2, [0022]).

Polyalkoxylated ethers include, but are not limited to, polyoxyethylene alkyl phenyl ethers, such as polyoxyethylene octyl phenyl ether and polyoxyethylene nonyl phenyl ether, polyoxyethylene alkyl ethers, such as polyoxyethylene dodecyl ether and polyoxyethylene alkyl (C12 to C16) ethers. Glycol ethers include, but are not limited to, propylene glycol methyl ether, dipropylene glycol methyl ether and propylene glycol phenyl ether (page 2, [0025]).

The Review teaches surfactants having alkyl PEG-PPG ether structures (pages 1-2, “Definition and Structure”).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified each R is described by Brese with wherein each R is selected from hydrogen and methyl with a ratio of hydrogen/methyl of 10/1 to 100/1 because alkyl PEG-PPG ether structures are polyalkoxylated ethers and are surfactants.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when 

combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

III.	Claim(s) 1, 3-11 and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kleiman-Shwarsctein et al. (US Patent Application Publication No. 2013/0112564 A1) in view of Saito et al. (“Effects of Electron-Withdrawing Substituents on DPPH Radical Scavenging Reactions of Protocatechuic Acid and Its 
Analogues in Alcoholic Solvents,” Tetrahedron (2005 Aug 22), Vol. 61, No. 34, pp. 8101-8108).
Regarding claim 1, Kleiman-Shwarsctein teaches an aqueous indium or indium alloy plating bath comprising:
• a source of indium ions (= indium salts may include indium-chloride, indium-sulfate, indium-sulfamate, indium-acetate, indium-carbonate, indium-nitrate, indium-phosphate, indium-oxide, indium-perchlorate, and indium-hydroxide) [pages 6-7, [0064]],
• an acid (= the pH of the solution can be adjusted by incorporation of acids such as sulfuric acid, hydrochloric acid, phosphoric acid, ethylenediaminetetraacetic acid, malonic acid, 
malic acid, nitrilotriacetic acid, succinic acid, maleic acid, oxalic acid, tartaric acid, citric acid, sulfamic acid, hydroxyethylethylenediaminetriacetic acid etc.) [page 8, [0071]], 
• a source of halide ions (= such compounds can range from inorganic salts such as NaCl) [page 7, [0069]], 
• a surfactant according to formula (1):

    PNG
    media_image1.png
    80
    210
    media_image1.png
    Greyscale
	

wherein A is selected from branched or unbranched C10-C15-alkyl; 
B is selected from the group consisting of hydrogen and alkyl; 
m is an integer ranging from 5 to 25; 
each R is independently from each other selected from hydrogen and methyl (= Brij 35) [page 7, [0068]]; and 
wherein, when the aqueous indium or indium alloy plating bath is an indium alloy plating bath, an alloying reducible metal is selected from the group consisting of aluminum, bismuth, copper, gallium, gold, lead, nickel, silver, tin, tungsten and zinc (= further, indium salts may be dissolved in an above described Ga-Se solution to formulate an In-Ga-Se electroplating solution to deposit an In-Ga-Se alloy layer or a layer of mixed In, Ga and Se materials) [pages 6-7, [0064]].
The bath of Kleiman-Shwarsctein differs from the instant invention because Kleiman-Shwarsctein does not disclose the following:
a.	A dihydroxybenzene derivative according to formula (II):
					
    PNG
    media_image2.png
    110
    126
    media_image2.png
    Greyscale

wherein each X is independently selected from fluorine, chlorine, bromine, iodine, alkoxy, and nitro; 
n is an integer ranging from 1 to 4.
	Kleiman-Shwarsctein teaches that:

Some of the anti-oxidant that can be used to control the selenium oxidation state includes, but not limited to, one of organic anti-oxidants such as hydroquinone, pyrocatechol, gallic acid; cycloamines such as 4-amino-4H-1,2,4-triazole, 4,5-imidazoledicarboxylic acid; sugars such as dextrose, saccharin, fructose; organic-sulfonates such as hydroquinone sulfonic; alcohols such as ethanol, methanol, glycerol, ethyleneglycol and phenolic compounds such as 1,1-Diphenyl-2-picryl hydrazyl, dihydric phenols, catechol, resorcinol, 4-(N-alkylated) aminophenols, etc. (page 7, [0066]).

Saito teaches that polyphenols such as hydroxybenzoic and hydroxycinnamic acids derivatives are known to exhibit potent antioxidant activities (page 8101, “Introduction”).
Saito teaches catechol 11 and related compounds 9 (EWG: Cl) and 13 (EDG: OMe) [page 8102, “2. Results and discussion”; and Fig. 1].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the anti-oxidants described by Kleiman-Shwarsctein with a dihydroxybenzene derivative according to formula (II):
					
    PNG
    media_image2.png
    110
    126
    media_image2.png
    Greyscale

wherein each X is independently selected from fluorine, chlorine, bromine, iodine, alkoxy, and nitro because compounds 9 (EWG: Cl) and 13 (EDG: OMe) are equivalent to catechol 11 in possessing the function and/or property of being an antioxidant. 
	Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141.03 and § 2164.03).
The motivation to combine prior art references can arise from the expectation that the 

prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
b.	Wherein concentration of the dihydroxybenzene derivative according to formula (II) ranges from 10 - 1000 mg/L.
	Kleiman-Shwarsctein teaches that the antioxidants are compounds which can be used to regulate the oxidation potential of the solution to control the oxidation state, and thus the relative amounts of dissolved selenium ions from +4 to +6 (page 7, [0066]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the concentration of the dihydroxybenzene derivative described by the Kleinman-Shwarsctein combination with wherein concentration of the dihydroxybenzene derivative according to formula (II) ranges from 10 - 1000 mg/L because one having ordinary skill in the art has the skill to experimentally determine, calculate and/or optimize concentration of the dihydroxybenzene derivative by routine experimentation that would have achieved the antioxidation (MPEP § 2141.03).
It has been held that changes in temperature, concentration or both, is not a patentable modification; however, such changes may impart patentability to a process if the ranges claimed produce new and unexpected results which are different in kind and not merely in degree from results of the prior art, such ranges are termed “critical” ranges and Applicant has the burden of proving such criticality; even though Applicant’s modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within capabilities of one skilled in the art; more particularly, where general conditions of the 

claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation. In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [MPEP § 2144.05].
	Regarding claim 3, Kleinman-Shwarsctein teaches wherein R is hydrogen (= Brij 35) [page 7, [0068]].
	Regarding claim 4, Kleinman-Shwarsctein teaches wherein the acid is selected from one or more of alkane sulfonic acid and sulfuric acid (= the pH of the solution can be adjusted by incorporation of acids such as sulfuric acid) [page 8, [0071]].
	Regarding claim 5, Kleinman-Shwarsctein teaches wherein the surfactant has a value for 
hydrophilic-lipophilic balance (HLB value, determined according to method of Griffin) ranging from 13.0-18.0 (= Brij 35) [page 7, [0068]].
	Regarding claim 6, Saito teaches wherein the dihydroxybenzene derivative is 4-chloro resorcinol, 5-methoxy resorcinol, chloro hydroquinone, 4-bromo resorcinol, 2-nitro resorcinol or 4-chloro catechol (= compounds 9 (EWG: Cl) and 13 (EDG: OMe)) [page 8102, “2. Results and discussion”; and Fig. 1].
	Regarding claim 7, Kleinman-Shwarsctein teaches the aqueous indium or indium alloy plating bath having a pH of -1 to 4 (= in the acidic regime, the preferred pH regime is 0.5 to 4) [page 8, [0071]].
	Regarding claim 8, Kleinman-Shwarsctein teaches the aqueous indium or indium alloy plating bath further comprising a source of alkali metal cations and/or a source of alkaline earth metal cations (= anti-flocculants may include phosphates including one of simple phosphates 

including dipotassium phosphate) [page 7, [0067]].
	Regarding claim 9, the bath of Kleiman-Shwarsctein differs from the instant invention because Kleiman-Shwarsctein does not disclose wherein concentration of indium ions in the indium or indium alloy plating bath ranges from 2.5 g/L to 200 g/L.
	Kleinman-Shwarsctein teaches that:
The composition of the IIIA-VIA layer 312 of the Group IIIA and Group VIA material can also be controlled by the ratio of Group IIIA/Group VIA, e.g., Ga/Se ratio, in the electroplating solution. A waveform deposition profile, e.g., pulsing either the deposition voltage or current density, provides a flexible platform for the deposition of IIIA-VIA alloys. In its simplest form, the waveform might be a constant current or a constant voltage that is applied for the required duration to electroplate the desired thickness and composition of IIIA-VIA alloys as illustrated in FIGS. 7A-7B. FIG. 7A shows a constant voltage V1 for duration T1 while FIG. 7B shows a constant current density J1 for duration T1. In addition, intentional grading can be employed in the electrodeposition of IIIA-VIA layers to distribute the elemental species throughout the layer thicknesses to obtain desirable precursor structures. For example, in the preparation of the precursor first a Cu-In-Ga layer can be deposited, preferably with the use of plating. Precursor formation can be completed by plating a graded In-Se or Ga-Se layer on the top of this layer with an In/Ga-rich bottom region and a Se-rich top region. If the potentiostatic (voltage) mode is used, a high plating voltage followed by a low plating voltage can be used to obtain a layer grading. FIG. 8A shows a constant voltage V1 for duration T1 followed by V2 for duration T2, where V2>V1 (page 6, [0060]).

Indium salts may include indium-chloride, indium-sulfate, indium-sulfamate, indium-acetate, indium-carbonate, indium-nitrate, indium-phosphate, indium-oxide, indium-perchlorate, and indium-hydroxide (pages 6-7, [0064]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the concentration of indium ions in the indium or indium alloy plating bath described by Kleinman-Shwarsctein with wherein concentration of indium ions in the indium or indium alloy plating bath ranges from 2.5 g/L to 200 g/L because the composition of the IIIA-VIA layer of the Group IIIA and Group VIA material 

is controlled by the ratio of Group IIIA/Group VIA, e.g., Ga/Se ratio, in the electroplating solution.
One having ordinary skill in the art has the skill to experimentally determine, calculate and/or optimize the concentration of indium ions in the indium or indium alloy plating bath by routine experimentation that would have achieved the desired amount of indium in the layer (MPEP § 2141.03).
	Regarding claim 10, the bath of Kleiman-Shwarsctein differs from the instant invention because Kleiman-Shwarsctein does not disclose wherein concentration of the surfactant according to formula (1) ranges from 0.1 g/L to 20 g/L.
	Kleiman-Shwarsctein teaches that:
Surface active compounds are compounds that will bind to the surface of the working electrode (e.g., the surface 310 of the metal layer 302 in FIG. 6A) and will modify the growth by either binding to the surface and preventing growth or binding to the surface and aiding in the growth. Furthermore the surface active components can be non-ionic such that they will only change the surface tension of the solid-liquid interface and this effect will change the hydrodynamics at the surface which will in turn change the growth rate and diffusion limitations (page 7, [0068]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the concentration of the surfactant described by Kleinman-Shwarsctein with wherein concentration of the surfactant according to formula (1) ranges from 0.1 g/L to 20 g/L because one having ordinary skill in the art has the skill to experimentally determine, calculate and/or optimize the concentration of the surfactant by routine experimentation that would have achieved changing the surface tension of the solid-liquid interface and this effect will change the hydrodynamics at the surface which will in turn 

change the growth rate and diffusion limitations (MPEP § 2141.03).
It has been held that changes in temperature, concentration or both, is not a patentable modification; however, such changes may impart patentability to a process if the ranges claimed produce new and unexpected results which are different in kind and not merely in degree from results of the prior art, such ranges are termed “critical” ranges and Applicant has the burden of proving such criticality; even though Applicant’s modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within capabilities of one skilled in the art; more particularly, where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation. In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [MPEP § 2144.05].
	Regarding claim 11, Kleiman-Shwarsctein teaches wherein the surfactant has a value for hydrophilic-lipophilic balance (HLB value, determined according to method of Griffin) ranging from 13.0-18.0 (= Brij 35) [page 7, [0068]]; Saito teaches wherein the dihydroxybenzene derivative is 4-chloro resorcinol, 5-methoxy resorcinol, chloro hydroquinone, 4-bromo resorcinol, 2-nitro resorcinol or 4-chloro catechol (= compounds 9 (EWG: Cl) and 13 (EDG: OMe)) [page 8102, “2. Results and discussion”; and Fig. 1]; Kleiman-Shwarsctein teaches wherein the aqueous indium or indium alloy plating bath has a pH of -1 to 4 (= the pH of the solution can be adjusted by incorporation of acids such as sulfuric acid) [page 8, [0071]]; and wherein the bath further comprises a source of alkali metal cations and/or a source of alkaline earth metal cations (= anti-flocculants may include phosphates including one of simple 

phosphates including dipotassium phosphate) [page 7, [0067]].
	The bath of Kleiman-Shwarsctein differs from the instant invention because Kleiman-Shwarsctein does not disclose the following:
a.	Wherein concentration of indium ions in the indium or indium alloy plating bath ranges from 2.5 g/L to 200 g/L.
Kleinman-Shwarsctein teaches that:
The composition of the IIIA-VIA layer 312 of the Group IIIA and Group VIA material can also be controlled by the ratio of Group IIIA/Group VIA, e.g., Ga/Se ratio, in the electroplating solution. A waveform deposition profile, e.g., pulsing either the deposition voltage or current density, provides a flexible platform for the deposition of IIIA-VIA alloys. In its simplest form, the waveform might be a constant current or a constant voltage that is applied for the required duration to electroplate the desired thickness and composition of IIIA-VIA alloys as illustrated in FIGS. 7A-7B. FIG. 7A shows a constant voltage V1 for duration T1 while FIG. 7B shows a constant current density J1 for duration T1. In addition, intentional grading can be employed in the electrodeposition of IIIA-VIA layers to distribute the elemental species throughout the layer thicknesses to obtain desirable precursor structures. For example, in the preparation of the precursor first a Cu-In-Ga layer can be deposited, preferably with the use of plating. Precursor formation can be completed by plating a graded In-Se or Ga-Se layer on the top of this layer with an In/Ga-rich bottom region and a Se-rich top region. If the potentiostatic (voltage) mode is used, a high plating voltage followed by a low plating voltage can be used to obtain a layer grading. FIG. 8A shows a constant voltage V1 for duration T1 followed by V2 for duration T2, where V2>V1 (page 6, [0060]).

Indium salts may include indium-chloride, indium-sulfate, indium-sulfamate, indium-acetate, indium-carbonate, indium-nitrate, indium-phosphate, indium-oxide, indium-perchlorate, and indium-hydroxide (pages 6-7, [0064]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the concentration of indium ions in the indium or indium alloy plating bath described by Kleinman-Shwarsctein with wherein concentration of indium ions in the indium or indium alloy plating bath ranges from 2.5 g/L to 

200 g/L because the composition of the IIIA-VIA layer of the Group IIIA and Group VIA material is controlled by the ratio of Group IIIA/Group VIA, e.g., Ga/Se ratio, in the electroplating solution.
	One having ordinary skill in the art has the skill to experimentally determine, calculate and/or optimize the concentration of indium ions in the indium or indium alloy plating bath by routine experimentation that would have achieved the desired amount of indium in the layer (MPEP § 2141.03).
	b.	Wherein concentration of the surfactant according to formula (1) ranges from 0.1 g/L to 20 g/L.
Kleiman-Shwarsctein teaches that:
Surface active compounds are compounds that will bind to the surface of the working electrode (e.g., the surface 310 of the metal layer 302 in FIG. 6A) and will modify the growth by either binding to the surface and preventing growth or binding to the surface and aiding in the growth. Furthermore the surface active components can be non-ionic such that they will only change the surface tension of the solid-liquid interface and this effect will change the hydrodynamics at the surface which will in turn change the growth rate and diffusion limitations (page 7, [0068]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the concentration of the surfactant described by Kleinman-Shwarsctein with wherein concentration of the surfactant according to formula (1) ranges from 0.1 g/L to 20 g/L because one having ordinary skill in the art has the skill to experimentally determine, calculate and/or optimize the concentration of the surfactant by routine experimentation that would have achieved changing the surface tension of the solid-liquid interface and this effect will change the hydrodynamics at the surface which will in turn 

change the growth rate and diffusion limitations (MPEP § 2141.03).
It has been held that changes in temperature, concentration or both, is not a patentable modification; however, such changes may impart patentability to a process if the ranges claimed produce new and unexpected results which are different in kind and not merely in degree from results of the prior art, such ranges are termed “critical” ranges and Applicant has the burden of proving such criticality; even though Applicant’s modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within capabilities of one skilled in the art; more particularly, where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation. In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [MPEP § 2144.05].
	Regarding claim 13, Kleinman-Shwarsctein teaches wherein R is hydrogen (= Brij 35) [page 7, [0068]].
	Regarding claim 14, Kleinman-Shwarsctein teaches wherein the bath is an indium alloy bath (= further, indium salts may be dissolved in an above described Ga-Se solution to formulate an In-Ga-Se electroplating solution to deposit an In-Ga-Se alloy layer or a layer of mixed In, Ga and Se materials) [pages 6-7, [0064]].
Regarding claim 15, Kleinman-Shwarsctein teaches wherein the bath is an indium alloy bath (= further, indium salts may be dissolved in an above described Ga-Se solution to formulate an In-Ga-Se electroplating solution to deposit an In-Ga-Se alloy layer or a layer of mixed In, Ga and Se materials) [pages 6-7, [0064]].

	Regarding claim 16, the bath of Kleiman-Shwarsctein differs from the instant invention because Kleiman-Shwarsctein does not disclose wherein when present, the alloying reducible metal is present in the bath in amounts sufficient to form an indium alloy having 1 wt.-% to 5 wt.-% of the alloying metal.
	Kleinman-Shwarsctein teaches that:
The composition of the IIIA-VIA layer 312 of the Group IIIA and Group VIA material can also be controlled by the ratio of Group IIIA/Group VIA, e.g., Ga/Se ratio, in the electroplating solution. A waveform deposition profile, e.g., pulsing either the deposition voltage or current density, provides a flexible platform for the deposition of IIIA-VIA alloys. In its simplest form, the waveform might be a constant current or a constant voltage that is applied for the required duration to electroplate the desired thickness and composition of IIIA-VIA alloys as illustrated in FIGS. 7A-7B. FIG. 7A shows a constant voltage V1 for duration T1 while FIG. 7B shows a constant current density J1 for duration T1. In addition, intentional grading can be employed in the electrodeposition of IIIA-VIA layers to distribute the elemental species throughout the layer thicknesses to obtain desirable precursor structures. For example, in the preparation of the precursor first a Cu-In-Ga layer can be deposited, preferably with the use of plating. Precursor formation can be completed by plating a graded In-Se or Ga-Se layer on the top of this layer with an In/Ga-rich bottom region and a Se-rich top region. If the potentiostatic (voltage) mode is used, a high plating voltage followed by a low plating voltage can be used to obtain a layer grading. FIG. 8A shows a constant voltage V1 for duration T1 followed by V2 for duration T2, where V2>V1 (page 6, [0060]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the alloying reducible metal is present in the bath described by Kleinman-Shwarsctein with wherein when present, the alloying reducible metal is present in the bath in amounts sufficient to form an indium alloy having 1 wt.-% to 5 wt.-% of the alloying metal because the composition of the IIIA-VIA layer of the Group IIIA and 
Group VIA material is controlled by the ratio of Group IIIA/Group VIA, e.g., Ga/Se ratio, in the electroplating solution.

One having ordinary skill in the art has the skill to experimentally determine, calculate and/or optimize the amount of the alloying reducible metal in the bath by routine experimentation that would have achieved the desired amount of the alloying reducible metal in the layer (MPEP § 2141.03).
	Regarding claim 17, the bath of Kleiman-Shwarsctein differs from the instant invention because Kleiman-Shwarsctein does not disclose wherein when present, the alloying reducible metal is present in the bath in amounts sufficient to form an indium alloy having 1 wt.-% to 5 wt.-% of the alloying metal.
	Kleinman-Shwarsctein teaches that:
The composition of the IIIA-VIA layer 312 of the Group IIIA and Group VIA material can also be controlled by the ratio of Group IIIA/Group VIA, e.g., Ga/Se ratio, in the electroplating solution. A waveform deposition profile, e.g., pulsing either the deposition voltage or current density, provides a flexible platform for the deposition of IIIA-VIA alloys. In its simplest form, the waveform might be a constant current or a constant voltage that is applied for the required duration to electroplate the desired thickness and composition of IIIA-VIA alloys as illustrated in FIGS. 7A-7B. FIG. 7A shows a constant voltage V1 for duration T1 while FIG. 7B shows a constant current density J1 for duration T1. In addition, intentional grading can be employed in the electrodeposition of IIIA-VIA layers to distribute the elemental species throughout the layer thicknesses to obtain desirable precursor structures. For example, in the preparation of the precursor first a Cu-In-Ga layer can be deposited, preferably with the use of plating. Precursor formation can be completed by plating a graded In-Se or Ga-Se layer on the top of this layer with an In/Ga-rich bottom region and a Se-rich top region. If the potentiostatic (voltage) mode is used, a high plating voltage followed by a low plating voltage can be used to obtain a layer grading. FIG. 8A shows a constant voltage V1 for duration T1 followed by V2 for duration T2, where V2>V1 (page 6, [0060]).

It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the alloying reducible metal is present in the bath described by Kleinman-Shwarsctein with wherein when present, the alloying reducible 

metal is present in the bath in amounts sufficient to form an indium alloy having 1 wt.-% to 5 wt.-% of the alloying metal because the composition of the IIIA-VIA layer of the Group IIIA and Group VIA material is controlled by the ratio of Group IIIA/Group VIA, e.g., Ga/Se ratio, in the electroplating solution.
One having ordinary skill in the art has the skill to experimentally determine, calculate and/or optimize the amount of the alloying reducible metal in the bath by routine experimentation that would have achieved the desired amount of the alloying reducible metal in the layer (MPEP § 2141.03).

IV.	Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleiman-Shwarsctein et al. (US Patent Application Publication No. 2013/0112564 A1) in view of Saito et al. (“Effects of Electron-Withdrawing Substituents on DPPH Radical Scavenging Reactions of Protocatechuic Acid and Its Analogues in Alcoholic Solvents,” Tetrahedron (2005 Aug 22), Vol. 61, No. 34, pp. 8101-8108) as applied to claims 1, 3-11 and 13-17 above, and further in view of “Safety Assessment of Alkyl PEG-PPG Ethers as Used in Cosmetics,” Cosmetic Ingredient Review (September 9-10, 2013), pp. 1-34 (“Review”).
	Kleiman-Shwarsctein and Saito are as applied above and incorporated herein.
	Regarding claims 2 and 12, the bath of Kleiman-Shwarsctein differs from the instant invention because Kleiman-Shwarsctein does not disclose wherein each R is selected from hydrogen and methyl with a ratio of hydrogen/methyl of 10/1 to 100/1.
Kleiman-Shwarsctein teaches surface active compounds including polyglycol polymers 

(page 7, [0068]).
The Review teaches surfactants having alkyl PEG-PPG ether structures (pages 1-2, “Definition and Structure”).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified each R is described by the Kleinman-Shwarsctein combination with wherein each R is selected from hydrogen and methyl with a ratio of hydrogen/methyl of 10/1 to 100/1 because alkyl PEG-PPG ether structures are polyglycol polymers and are surfactants.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

V.	Claims 1, 3-11 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (US Patent Application Publication No. 2016/0113006 A1) in view of WO 2015/065150 (‘150) and Saito et al. (“Effects of Electron-Withdrawing Substituents on DPPH Radical Scavenging Reactions of Protocatechuic Acid and Its Analogues in Alcoholic Solvents,” Tetrahedron (2005 Aug 22), Vol. 61, No. 34, pp. 8101-8108), and as evidence by Chemical Book (“Non-Ionic Surfactants”, © 2016, pp. 1-5).

	Regarding claim 1, Masuda teaches an aqueous indium or indium alloy plating bath comprising:
• a source of indium ions (= examples of soluble indium salts include indium chloride, indium oxide, indium salts of organic sulfonic acids, and the like) [page 5, [0068]],
• an acid (= examples of usable pH adjusting agents include hydrochloric acid, sulfuric acid and like acids) [page 6, [0088]],
• a source of halide ions (= stannous chloride) [page 5, [0066]], and
wherein, when the aqueous indium or indium alloy plating bath is an indium alloy plating bath, an alloying reducible metal is selected from the group consisting of aluminum, bismuth, copper, gold, lead, nickel, silver, tin, tungsten and zinc (= at least one soluble salt selected from the group consisting of copper salts, bismuth salts, silver salts, indium salts, zinc salts, nickel salts, cobalt salts and antimony salts) [page 5, [0065]].
	The bath of Masuda differs from the instant invention because Masuda does not disclose the following:
a.	A surfactant according to formula (I):
				
    PNG
    media_image1.png
    80
    210
    media_image1.png
    Greyscale

wherein A is selected from branched or unbranched C10-C15-alkyl; 
B is selected from the group consisting of hydrogen and alkyl; 
m is an integer ranging from 5 to 25; 
each R is independently from each other selected from hydrogen and methyl.

	Masuda teaches that among these, tin electroplating baths essentially contain a soluble 
stannous salt and an aliphatic sulfonic acid as a base acid, and may further contain various additives such as antioxidants, stabilizers, surfactants, brighteners, semibrighteners, pH adjusting agents, and the like, if necessary (page 5, [0064]).
	Like Masuda, WO ‘150 teaches tin alloy electroplating baths (= the first and second 
metal salts are Sn, Cu, Zn, Ni, Ti, V, Cr, Mn, Fe, Co, Ga, Ge, As, Se, Zr, Nb, Mo, Tc, Ru , Rh, Pd, Ag, Cd, In, Sb, Te, Hf, Ta, W, Re, Os, Ir, Pt, Au, Hg, Tl, Pb, Bi, Po metal salts) [page 4, lines 10-12].
	In addition, the additive can be selected from among polyoxyethylene lauryl ether (POELE), a plating flatting agent (smoothing agent), an accelerator, an inhibitor, a defoamer, a polishing agent and an oxidation inhibitor (page 4, lines 20-22).

	The Chemical Book teaches that polyoxyethylene lauryl ether is a non-ionic surfactant (page 2, CAS No. 9002-92-0).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bath described by Masuda with a surfactant according to formula (1):
				
    PNG
    media_image1.png
    80
    210
    media_image1.png
    Greyscale

wherein A is selected from branched or unbranched C10-C15-alkyl; B is selected from the group consisting of hydrogen and alkyl; m is an integer ranging from 5 to 25; each R is independently from each other selected from hydrogen and methyl because polyoxyethylene lauryl ether (POELE) is a surfactant which is an additive that Matsuda has proposed.

Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	b.	A dihydroxybenzene derivative according to formula (II):
					
    PNG
    media_image2.png
    110
    126
    media_image2.png
    Greyscale

wherein 
each X is independently selected from fluorine, chlorine, bromine, iodine, alkoxy, and nitro; 
n is an integer ranging from 1 to 4.
	Masuda teaches that: 
	Antioxidants are used to prevent the oxidation of Sn2+ in the bath. Examples of usable antioxidants include hypophosphorous acid and salts thereof, ascorbic acid and salts thereof, hydroquinone, 
catechol, resorcin, phloroglucinol, cresolsulfonic acid and salts thereof, phenolsulfonic acid and salts thereof, catecholsulfonic acid and salts thereof, hydroquinone sulfonic acid and salts thereof, hydrazine and the like. Such antioxidants can be used singly or as a mixture of two or more kinds (page 5, [0077]).

Saito teaches that polyphenols such as hydroxybenzoic and hydroxycinnamic acids derivatives are known to exhibit potent antioxidant activities (page 8101, “Introduction”).

Saito teaches catechol 11 and related compounds 9 (EWG: Cl) and 13 (EDG: OMe) [page 8102, “2. Results and discussion”; and Fig. 1].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the dihydroxybenzene derivative described by Masuda with a dihydroxybenzene derivative according to formula (II):
					
    PNG
    media_image2.png
    110
    126
    media_image2.png
    Greyscale

wherein each X is independently selected from fluorine, chlorine, bromine, iodine, alkoxy, and nitro; n is an integer ranging from 1 to 4 because compounds 9 (EWG: Cl) and 13 (EDG: OMe) are equivalent to catechol 11 in possessing the function and/or property of being an antioxidant. 
	Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141.03 and § 2164.03).
	The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
c.	Wherein concentration of the dihydroxybenzene derivative according to formula (II) ranges from 10 - 1000 mg/L.
Masuda teaches that the concentration of antioxidant in the tin or tin alloy plating bath 

is not particularly limited but usually preferably about 0.01 to 20 g/l (page 6, [0078]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the concentration of the dihydroxybenzene derivative described by Masuda with wherein concentration of the dihydroxybenzene derivative according to formula (II) ranges from 10 - 1000 mg/L because one 
having ordinary skill in the art has the skill to experimentally determine, calculate and/or optimize the concentration of the dihydroxybenzene derivative by routine experimentation that would have achieved the prevention of the oxidation of Sn2+ in the bath (MPEP § 2141.03).
It has been held that changes in temperature, concentration or both, is not a patentable modification; however, such changes may impart patentability to a process if the ranges claimed produce new and unexpected results which are different in kind and not merely in degree from results of the prior art, such ranges are termed “critical” ranges and Applicant has the burden of proving such criticality; even though Applicant’s modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within capabilities of one skilled in the art; more particularly, where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation. In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [MPEP § 2144.05].
	Regarding claim 3, WO ‘150 teaches wherein R is hydrogen (= polyoxyethylene lauryl ether (POELE)) [page 4, lines 20-21].
Regarding claim 4, Masuda wherein the acid is selected from one or more of alkane 

sulfonic acid and sulfuric acid (= examples of usable pH adjusting agents include hydrochloric acid, sulfuric acid and like acids) [page 6, [0088]].
Regarding claim 5, WO ‘150 teaches wherein the surfactant has a value for hydrophilic-lipophilic balance (HLB value, determined according to method of Griffin) ranging from 13.0- 18.0 (= polyoxyethylene lauryl ether (POELE)) [page 4, line 20-21].
Regarding claim 6, Saito teaches wherein the dihydroxybenzene derivative is 4-chloro resorcinol, 5-methoxy resorcinol, chloro hydroquinone, 4-bromo resorcinol, 2-nitro resorcinol or 4-chloro catechol (= compounds 9 (EWG: Cl) and 13 (EDG: OMe)) [page 8102, “2. Results and discussion”; and Fig. 1].
	Regarding claim 7, Masuda teaches wherein the aqueous indium or indium alloy plating bath has a pH of -1 to 4 (= the tin or tin alloy plating bath of the invention may be used in any pH range, acidic to neutral or alkaline) [page 5, [0072]].
Regarding claim 8, Masuda teaches wherein the aqueous indium or indium alloy plating bath further comprises a source of alkali metal cations and/or a source of alkaline earth metal cations (= examples of conductive salts include sodium salts, potassium salts, magnesium salts, ammonium salts and amine salts of sulfuric acid, hydrochloric acid, phosphoric acid, sulfamic acid, and sulfonic acid) [page 6, [0089]].
	Regarding claim 9, Masuda teaches wherein concentration of indium ions in the indium or indium alloy plating bath ranges from 2.5 g/L to 200 g/L (= the content of other soluble metal salt(s) is about 0.1 to 100 g/l, calculated as metal component content) [page 5, [0070]].
	Regarding claim 10, Masuda teaches wherein concentration of the surfactant according 

to formula (1) ranges from 0.1 g/L to 20 g/L (= the concentration of surfactant in the tin or tin alloy plating bath is not particularly limited, but is usually preferably about 0.01 to 50 g/l) [page 6, [0085]].
	Regarding claim 11, WO ‘150 teaches wherein the surfactant has a value for hydrophilic-lipophilic balance (HLB value, determined according to method of Griffin) ranging from 13.0-18.0 (= polyoxyethylene lauryl ether (POELE)) [page 4, lines 20-22]; Saito teaches wherein the dihydroxybenzene derivative is 4-chloro resorcinol, 5-methoxy resorcinol, chloro hydroquinone, 4-bromo resorcinol, 2-nitro resorcinol or 4-chloro catechol (= compounds 9 (EWG: Cl) and 13 (EDG: OMe)) [page 8102, “2. Results and discussion”; and Fig. 1]; Masuda teaches wherein the aqueous indium or indium alloy plating bath has a pH of -1 to 4 (= the tin or tin alloy plating bath of the invention may be used in any pH range, acidic to neutral or alkaline) [page 5, [0072]]; wherein the bath further comprises a source of alkali metal cations and/or a source of alkaline earth metal cations (= examples of conductive salts include sodium salts, potassium salts, magnesium salts, ammonium salts and amine salts of sulfuric acid, hydrochloric acid, phosphoric acid, sulfamic acid, and sulfonic acid) [page 6, [0089]]; wherein concentration of indium ions in the indium or indium alloy plating bath ranges from 2.5 g/L to 200 g/L (= the content of other soluble metal salt(s) is about 0.1 to 100 g/l, calculated as metal component content) [page 5, [0070]]; and wherein concentration of the surfactant according to formula (1) ranges from 0.1 g/L to 20 g/L (= the concentration of surfactant in the tin or tin alloy plating bath is not particularly limited, but is usually preferably about 0.01 to 50 g/l) [page 6, [0085]].

	Regarding claim 13, WO ‘150 teaches wherein R is hydrogen (= polyoxyethylene lauryl ether (POELE)) [page 4, lines 20-22].
	Regarding claim 14, Masuda teaches wherein the bath is an indium alloy bath (page 5, [0065]).
	Regarding claim 15, Masuda teaches wherein the bath is an indium alloy bath (page 5, [0065]).
	Regarding claim 16, Masuda teaches wherein when present, the alloying reducible metal is present in the bath in amounts sufficient to form an indium alloy having 1 wt.-% to 5 wt.-% of the alloying metal (= the content of other soluble metal salt(s) is about 0.1 to 100 g/l, calculated as metal component content) [page 5, [0070]].
	Regarding claim 17, Masuda teaches wherein when present, the alloying reducible metal is present in the bath in amounts sufficient to form an indium alloy having 1 wt.-% to 5 wt.-% of the alloying metal (= the content of other soluble metal salt(s) is about 0.1 to 100 g/l, calculated as metal component content) [page 5, [0070]].

VI.	Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (US Patent Application Publication No. 2016/0113006 A1) in view of WO 2015/065150 (‘150) and Saito et al. (“Effects of Electron-Withdrawing Substituents on DPPH Radical Scavenging Reactions of Protocatechuic Acid and Its Analogues in Alcoholic Solvents,” Tetrahedron (2005 Aug 22), Vol. 61, No. 34, pp. 8101-8108), and as evidence by Chemical Book (“Non-Ionic Surfactants”, © 2016, pp. 1-5) as applied to claims 1, 3-11 and 13-17 above, and 

further in view of “Safety Assessment of Alkyl PEG-PPG Ethers as Used in Cosmetics,” Cosmetic Ingredient Review (September 9-10, 2013), pp. 1-34 (“Review”).
	Masuda, WO ‘150, Saito and the Chemical Book are as applied above and incorporated herein.
	Regarding claims 2 and 12, the bath of Masuda differs from the instant invention because Masuda does not disclose wherein each R is selected from hydrogen and methyl with a ratio of hydrogen/methyl of 10/1 to 100/1.
WO ‘150 teaches the non-ionic surfactant polyoxyethylene lauryl ether (POELE) (page 4, lines 20-22).
The Review teaches surfactants having alkyl PEG-PPG ether structures (pages 1-2, “Definition and Structure”).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified each R is described by the Masuda combination with wherein each R is selected from hydrogen and methyl with a ratio of hydrogen/methyl of 10/1 to 100/1 because alkyl PEG-PPG ether structures are polyalkoxylated ethers and are nonionic surfactants.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when 

combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 
Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        June 3, 2021